MEMORANDUM DECISION.
Defendant appeals from a District Court conviction of the offense of theft (17-A M.R.S.A. §§ 353, 362(5) (1983)). Defendant’s sole contention on appeal is that the evidence is insufficient to support the conviction. In reviewing defendant’s challenge, we are required to view the evidence in the light most favorable to the prosecution. State v. Smith, 456 A.2d 1 (Me.1983). We may reverse the conviction only if we find that no trier of fact could have rationally found guilt beyond a reasonable doubt. State v. Crosby, 456 A.2d 369, 370 (Me.1983).
No purpose would be served by citing the evidence presented by the state at trial. The record clearly reveals that the evidence presented to the trier of fact was *796legally sufficient to support the guilty verdict.
The entry must be:
Judgment of conviction affirmed.
All concurring.